Citation Nr: 1233758	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  04-36 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a September 2011 decision, the Board denied the claim of entitlement to service connection for rheumatoid arthritis and the claim of entitlement to a rating in excess of 30 percent for inguinal hernia, status post operative with entrapment neuropathy.  The Board also granted a 50 percent initial rating for PTSD prior to October 31, 2008, but denied ratings in excess of 50 percent for the disability both prior to and since October 31, 2008.

The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court granted a Joint Motion for Remand, filed by representatives for both parties, partially vacating the Board's decision to the extent that it denied entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to service connection for rheumatoid arthritis, and remanding the claims to the Board for further proceedings consistent with the Joint Motion.  The Joint Motion did not vacate the portion of the Board's decision awarding an increased initial rating of 50 percent for PTSD for the period prior to October 31, 2008, or denying entitlement to a rating in excess of 30 percent for inguinal hernia, status post operative with entrapment neuropathy.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In light of points raised in the parties' Joint Motion for Remand, and the Board's review of the claims file, further RO action in this appeal is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such diseases shall be presumed to have been incurred in service, even though there was no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).   

With respect to the claim for service connection for rheumatoid arthritis, the Veteran contends that he started experiencing symptoms of rheumatoid arthritis in service and rheumatoid arthritis was diagnosed in 1971.  The Veteran's Social Security and VA outpatient treatment records note a history of rheumatoid arthritis since 1971 and diagnosis at the age of 21.  Thus, the claimed diagnosis of rheumatoid arthritis is possibly within the one-year presumptive period for service connection for this disability, as the Veteran was discharged from service in August 1970.

As pointed out in the Joint Motion, a layperson is competent to report on matters observed or within his or her personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, such statements may not be discounted simply because they are unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335-36 (Fed. Cir. 2006).  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A medical opinion has not been obtained that addresses the medical relationship, if any, between the Veteran's rheumatoid arthritis and service, or the onset of rheumatoid arthritis.  Given the current findings of rheumatoid arthritis, and the Veteran's lay statements as to the onset of his symptoms and diagnosis, the Board finds that a medical opinion is necessary. 

As regards the claim for increased initial rating for PTSD, in light of points raised in the Joint Motion regarding the Veteran's varying degree symptomatology and Global Assessment of Functioning (GAF) scores assigned during the course of the appeal the Board believes that further additional examination is necessary.  In addition, the Veteran last underwent examination pertaining to this disability over four years ago in February 2008.  To ensure that the record reflects the current severity of this disability, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

While these matters are on remand, additional VA outpatient treatment records should be obtained.  In this regard, it appears that the Veteran receives treatment at the Durham VA Medical Center (VAMC).  While the claims file currently includes outpatient treatment records from the Durham VAMC dated through March 2009, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated since March 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent non-VA treatment records showing treatment of the claimed disabilities.  The RO should ask the Veteran to identify all medical records showing treatment and diagnosis of rheumatoid arthritis since 1971.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain from the Durham VAMC all outstanding, pertinent records of evaluation and/or treatment of the PTSD and rheumatoid arthritis since March 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify all sources of non-VA medical treatment for the claimed rheumatoid arthritis since service and for the PTSD.  The RO should ask the Veteran to identify all medical records showing treatment and diagnosis of rheumatoid arthritis since 1971.  

The RO should ask the Veteran to provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent non-VA records showing treatment of the claimed conditions.  Legible copies of any outstanding clinical records should be associated with the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence or treatment records in support of his claims including any evidence of treatment for the claimed condition beginning in service or shortly thereafter.

3.  The RO then should have the Veteran scheduled for VA examination(s) to determine the nature and date of onset of the claimed rheumatoid arthritis.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The VA examiner should specifically indicate whether the Veteran has a current diagnosis of rheumatoid arthritis.  After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not that any current rheumatoid arthritis had its onset in or is medically related to service, or had its onset within one year of the Veteran's discharge from service in August 1970.  

In providing the requested opinion, the examiner is asked to consider the service treatment records which do not document treatment or diagnosis of rheumatoid arthritis, and the Veteran's own lay statements concerning the onset of symptoms and diagnosis of the rheumatoid arthritis.  

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  

4.  The RO should schedule the Veteran for a psychiatric examination to determine the severity of the service-connected PTSD.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should identify all symptoms and functional impairment due to the PTSD.  The examiner should provide a current global assessment of functioning (GAF) score based on the Veteran's service-connected PTSD.  The examiner should review the GAF scores assigned to the PTSD for the entire appeal period (from 2004) and provide an explanation for and/or reconcile the GAF scores that range from 30 to 60.  The examiner should consider all of the GAF scores assigned during the entire appeal period (from 2004 to present) and consider all other pertinent medical evidence, and provide an opinion as to the severity of the PTSD for the entire appeal period.     

The examiner should indicate whether the PTSD causes occupational and social impairment with reduced reliability and productivity, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing effective work and social relationships; or occupational and social impairment, with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  

If the VA examiner cannot ascribe particular symptoms to the service-connected PTSD, this should be indicated. 

The examiner should render an opinion as to whether the service-connected PTSD precludes the Veteran from working at substantially gainful employment consistent with his work and educational background. 

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

5.  After completing all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


